Case 2:19-cv-04840-DRH-SIL Document 10 Filed 03/03/20 Page 1 of 1 PageID #: 47



UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                              DATE: 3/3/2020
        U.S. MAGISTRATE JUDGE                                        TIME: 10:00 am

CASE: CV 19-4840(DRH) Ponce Escobar v. Paredes Landscaping, Inc. et al

TYPE OF CONFERENCE: INITIAL                          FTR: 10:01-10:07

APPEARANCES:
     For Plaintiff: Keith Williams

       For Defendant: Cory Morris

THE FOLLOWING RULINGS WERE MADE:
☒    Scheduling Order entered.

☐      The court has adopted and So Ordered the joint proposed scheduling order [9] submitted
       by the parties.

☐      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
       The action will be tried in accordance with the discretion and the trial calendar of the
       District Judge.

☐      Other:

COURT APPEARANCES:
The following conference(s) will be held in courtroom 820 of the Central Islip courthouse:

                5/20/2020 at 10:00 am       : Status conference

             11/3/2020 at 10:00 am          : Pretrial conference. A joint proposed pretrial order
                                              must be electronically filed 3 days prior to this
                                              conference.


                                                     SO ORDERED

                                                     /s/Steven I. Locke
                                                     STEVEN I. LOCKE
                                                     United States Magistrate Judge
